EXHIBIT 10.2

 

February 3, 2006

 

Everett Chadwick

20 South Drive

Bridgewater, MA  02324

 

Re:  Consulting Agreement

 

Dear Chad:

 

Following our recent conversation, this letter sets out the terms of our
agreement with respect to your independent consulting services following your
retirement from Chase Corporation on February 24, 2006.

 

Services:  To include but not be limited to being reasonably available from time
to time to assist the company’s chief executive officer whether by phone, e-mail
or in person with respect to budget preparation, insurance negotiations,
shareholder relations, banking matters, quarterly financial reviews, strategic
planning, acquisitions and serve as a question and reference resource for
general financial and accounting matters.  We anticipate that your services will
be required for an estimated 5 to 7 days per month.  The company will furnish
you regular financial and operations reports and you will keep adequately
informed as to company affairs so as to ensure appropriate performance
hereunder.

 

Compensation:  A retainer of $10,000 per month shall be paid to you on the first
of each month for the month following.  The first payment will be made March 1,
2006.

 

Expense Reimbursement:  All previously authorized travel and entertainment shall
be reimbursed following the submittal and approval of receipts.

 

Term:  Services shall be provided for a period of 12 months and may be extended
upon mutual agreement.  In consideration of the provisions of this agreement you
agree to be bound by all of the terms and conditions set forth on Exhibit A
attached hereto.

 

This letter agreement will take effect under seal and shall be governed by the
substantive laws of the Commonwealth of Massachusetts.

 

Please indicate your acceptance of this offer by signing below and returning by
mail.

 

Best regards,

 

 

  /s/ Peter R. Chase

 

Peter R. Chase, President

Chase Corporation

 

 

  /s/ Everett Chadwick, Jr.

 

Accepted: Everett Chadwick, Jr.

Date: February 3, 2006

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Confidentiality

 

I, Everett Chadwick, Jr., understand that Chase Corporation including its
divisions, subsidiaries and licensees (the Company) continually obtains and
develops valuable proprietary and confidential information concerning its
business, business relationships and financial affairs (the “Confidential
Information”) which became known to me during my employment and may further
become known to me in connection with my consulting services.

 

I acknowledge that all Confidential Information whether or not in writing and
whether or not labeled or identified as confidential or proprietary, is and
shall remain the exclusive property of the Company or the third party providing
such information to myself or the Company.  By way of illustration, but not
limitation, Confidential Information may include Inventions (as hereafter
defined), trade secrets, technical information, formulations, product testing,
qualifications and other know-how, research and development activities of the
Company, product and marketing plans, financials, customer and supplier
information and information disclosed to the Company or to me by third parties
of a proprietary or confidential nature or under an obligation of confidence. 
Confidential information is contained in various media, including without
limitation, patent applications, computer programs in object and/or source code,
flow charts and other program documentation,  manuals, plans, drawings, designs,
technical specifications, laboratory notebooks, supplier and customer lists,
internal financial data and other documents and records of the Company.

 

I agree that I shall not during the term of my employment and consulting and
thereafter, publish, disclose or otherwise make available to any third party,
other than employees of the Company, any Confidential Information except as
expressly authorized in writing by the Company.  I agree that I shall use such
Confidential Information only in the performance of my duties for the Company
and in accordance with any Company policies with respect to the protection of
Confidential Information.  I agree not to use such Confidential Information for
my own benefit or for the benefit of any other person or business entity.

 

I agree to exercise all reasonable precautions to protect the integrity and
confidentiality of Confidential Information in my possession and not to remove
any materials containing Confidential Information from the Company’s premises
except to the extent necessary to my employment.  Upon the termination of my
consulting, or at any time upon the Company’s request, I shall return
immediately to the Company any and all materials containing any Confidential
Information then in my possession or under my control.

 

Confidential Information shall not include information which (a) is or becomes
generally known within the Company’s industry through no fault of mine, (b) was
known to me at the time was disclosed as evidenced by my written records at the
time of disclosure, (c) is lawfully and in good faith made available to me by a
third party who did not derive it from the Company and who imposes no obligation
of confidence on me, or (d) is required to be disclosed by a governmental
authority or by order of a court of competent jurisdiction, provided that such
disclosure is subject to all applicable governmental or judicial protection
available for like material and reasonable advance notice is given to the
Company.

 

--------------------------------------------------------------------------------


 

Non-Competition

 

I agree that while I am employed by the Company and for a period of two years
after termination or cessation of my employment or consulting for any reason, I
shall not, without the Company’s prior written consent, directly or indirectly,
as a principal, employee, consultant, partner, or stockholder of, or in any
other capacity with, any business enterprise (other than in my capacity as a
holder of not more than 1% of the combined voting power of the outstanding stock
of a publicly held company) (a) engage in direct or indirect competition with
the Company, (b) conduct a business of the type or character engaged in by the
Company at the time of termination or cessation of my consulting or (c) develop
products or services competitive with those of the Company.

 

--------------------------------------------------------------------------------